Filed:  February 22, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
	Respondent on Review,
	v.
SEIKOH SAYEN MANIVONG,
	Petitioner on Review.
(CC 960947154; CA A99652; SC S49038)
	On review from the Court of Appeals.*
	On petition for review filed November 21, 2001.
	Kimi Nam, Deputy Public Defender, Salem, filed the petition
for petitioner on review.  With her on the petition was David E.
Groom, Acting Executive Director of the Office of Public Defense
Services.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and Balmer, Justice.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is reversed.  State v. Fugate, 332 Or 195, 26
P3d 802 (2001).  The order of the circuit court is affirmed, and
the case is remanded to the circuit court for further
proceedings.
	 *Appeal from Multnomah County Circuit Court, Roosevelt Robinson, Judge. 161 Or App 81, 983 P2d 1064 (1999).
     **De Muniz, J., did not participate in the consideration or
decision of this case.